DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
NOTE: Applicant states in their response dated 1/11/2021 that “Applicant is submitting herewith a terminal disclaimer to address the examiner’s nonstatutory double patenting rejection…” Review of the applicant’s application indicates that no terminal disclaimer has been filed as of this action. Until such time as a terminal disclaimer is properly filed, the double patenting rejection will be maintained. 

Claims 23-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,421,721. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim includes the same limitations of capturing an image of an eye to extract sagittal curvatures that can be used to create a lens using splines. The only notable difference between the two sets of claims is the preamble of the independent claims. In the instant application the preamble refers to the method of designing a “scleral contact lens” while U.S. Patent No. 9,421,721 does not explicitly include a scleral lens. However, the language of the patent is broadly applied to any lens, and therefore scleral lenses are included in its scope. The Applicant has not claimed any physical features of a scleral lens that would differentiate it from the lens claimed in the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43, 44, 46, 47, 49, 50, 52-54, 56-61, 65 and 66 rejected under 35 U.S.C. 101.
In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").”).

Claim Objections
Claims 28, 29 and 55 were not correctly labeled or contained claim language after being indicated as canceled. The Office contacted applicant’s representative, Neal Massand, on 8/12/2021 for clarification on these claims. The office was informed that claims 28 and 29 should have been indicated as “Currently Amended” and claim 55 was intended to be canceled. The claims of issue are being treated as Mr. Massand stated during the interview. 
34 is objected to because of the following informalities:  states that it depends from claim 33, which is canceled. The claim is understood to depend from claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-24, 43-44, 63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gemoules et al. (PGPUB 20100123875) Feldon et al. (PGPUB 20080231803) and further in view of Lieberman et al. (USPAT 5880809).

Regarding claim 23, Gemoules discloses a method of designing a scleral contact lens using a camera connected to a computer comprising:
capturing, using the camera, a sagittal image of the anterior surface of an eye (500 and [0063]);
extracting, using the computer, a surface curve from the sagittal image (502); 
creating, using the computer, a back surface curve from the surface curve (504); 
generating a back lens surface from the back surface curve (504).

However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Modified Gemoules discloses generating a front surface, but does not explicitly disclose 
creating a front surface curve from the back surface curve; and 
generating a front fens surface from the front surface curve.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 24, modified Gemoules discloses wherein said creating a back surface curve comprises: 
creating a spline curve from the sagittal image (Col. 5 line 11 - Col. 7 line 14 of Lieberman describes the method of imaging the eye to create splines curves); and 
converting the spline curve to a back surface curve (Col. 8 line 15-39 of Lieberman describes fitting the lens to the spline curves).

Regarding claim 43, Gemoules discloses a method of designing a scleral contact lens comprising:
a device ([0032]) for capturing a sagittal image of the anterior surface of an eye (500 and [0063]); 

a computer program for creating a back surface curve from the surface curve (504); 
a computer program for generating a back lens surface from the back surface curve (504).
Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose sending the sagittal image, using the network, from the camera to the computer.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Modified Gemoules discloses generating a front surface, but does not explicitly disclose 
a computer program for creating a front surface curve from the back surface curve; and 
a computer program for generating a front fens surface from the front surface curve.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 44, modified Gemoules discloses wherein said creating a back surface curve comprises: 
a computer program for creating a spline curve from the sagittal image (Col. 5 line 11 - Col. 7 line 14 of Lieberman describes the method of imaging the eye to create splines curves); and 
a computer program for converting the spline curve to a back surface curve (Col. 8 line 15-39 of Lieberman describes fitting the lens to the spline curves).


receiving a sagittal image of the anterior surface of an eye (500 and [0063]); 
creating a back surface curve from the surface curve (504); 
generating a back lens surface from the back surface curve (504).
Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose receiving the sagittal image of the anterior surface of the eye at a computer over a network.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Modified Gemoules discloses generating a front surface, but does not explicitly disclose 
creating a front surface curve from the back surface curve; and 
generating a front fens surface from the front surface curve.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 65, Gemoules discloses a method of designing a scleral contact lens comprising:
a computer program for receiving a sagittal image of the anterior surface of an eye (500 and [0063]); 
a computer program for creating a back surface curve from the surface curve (504); 

Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose sending the sagittal image, using the network, from the camera to the computer.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Gemoules discloses generating a front surface, but does not explicitly disclose 
a computer program for creating a front surface curve from the back surface curve; and 
a computer program for generating a front fens surface from the front surface curve.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Claims 26-31 and 46-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemoules in view of Lieberman and further in view of Rosenthal (Evolution of an Ocular Surface Prosthesis, Contact lens Spectrum, Issue December 2009, Perry Rosenthal).

Regarding claim 26, Gemoules discloses wherein the step of generating a back lens surface from the back surface curve further composes the steps of: 
generating a back optical surface (502); 
creating a back haptic surface curve for the back surface curve (portion that rests on 304); 
generating a back haptic surface from the back haptic surface curve (506).

combining the back optical surface, the back haptic surface, and the back blend surface to form the back les surface.
However, Rosenthal teaches a scleral ophthalmic contact lens comprising a blend surface (Fig. 5) and a haptic surface on the front and back surfaces of the lens (Fig. 5).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 27, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
receiving a set of back surface points ([0033]); 
generating a back optical surface from the set of back surface points (504); and
trimming the back optical surface ([0047] and [0048]).

Regarding claim 28, modified Gemoules discloses further comprising changing a slope of the back haptic surface curve (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Regarding claim 29, modified Gemoules does not disclose wherein generating a front lens surface from the front surface curve further comprises the steps of: 
generating a front optical surface; 
creating a front haptic surface curve for the front surface curve; 
generating a front haptic surface from the front haptic surface curve; 
generating a front blend surface; and 
combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface.

generating a front optical surface (Fig. 5 of Rosenthal); 
creating a front haptic surface curve for the front surface curve (Fig. 5 of Rosenthal); 
generating a front haptic surface from the front haptic surface curve (Fig. 5 of Rosenthal); 
generating a front blend surface (Fig. 5 of Rosenthal); and 
combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface (Figs. 4 and 5 of Rosenthal).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 30, modified Gemoules discloses wherein the step of generating a front optical surface further comprises the steps: 
receiving a set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); 
generating a front optical surface from the set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); and
trimming the back optical surface ([0047] and [0048] of Gemoules).

Regarding claim 31, modified Gemoules discloses further comprising the step of changing a slope of the front haptic surface curve (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Regarding claim 46, modified Gemoules discloses wherein the step of generating a back lens surface from the back surface curve further composes the steps of: 
a computer program for generating a back optical surface (502); 
a computer program for creating a back haptic surface curve for the back surface curve (portion that rests on 304); 

Gemoules does not disclose software code for generating a back blend surface; and 
a computer program for combining the back optical surface, the back haptic surface, and the back blend surface to form the back les surface.
However, Rosenthal teaches a scleral ophthalmic contact lens comprising a blend surface (Fig. 5) and a haptic surface on the front and back surfaces of the lens (Fig. 5).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 47, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
a computer program for receiving a set of back surface points ([0033]); 
a computer program for generating a back optical surface from the set of back surface points (504); and
a computer program for trimming the back optical surface ([0047] and [0048]).

Regarding claim 48, modified Gemoules discloses further comprising software for changing a slope of the back haptic surface curve (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Regarding claim 49, modified Gemoules does not disclose wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
a computer program for generating a front optical surface; 
a computer program for creating a front haptic surface curve for the front surface curve; 
a computer program for generating a front blend surface; and 

However, Rosenthal teaches a scleral ophthalmic contact lens wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
a computer program for generating a front optical surface (Fig. 5 of Rosenthal); 
a computer program for creating a front haptic surface curve for the front surface curve (Fig. 5 of Rosenthal); 
a computer program for generating a front haptic surface from the front haptic surface curve (Fig. 5 of Rosenthal); 
a computer program for generating a front blend surface (Fig. 5 of Rosenthal); and 
software code for combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface (Figs. 4 and 5 of Rosenthal).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 50, modified Gemoules discloses wherein the a computer program for generating a front optical surface further comprises: 
a computer program for receiving a set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); 
a computer program for generating a front optical surface from the set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); and
a computer program for trimming the back optical surface ([0047] and [0048] of Gemoules).

Regarding claim 51, modified Gemoules discloses further comprising software for changing a slope of the front haptic surface curve (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Claims 32, 34, 52-54, 64 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemoules in view of Bishop (PGPUB 20130093998) in view of Feldon and further in view of Lieberman.

Regarding claim 32, Gemoules discloses a method of designing a scleral contact lens using a camera connected to a computer comprising: 
Capturing, using the camera, a sagittal image of the anterior surface of an eye (500 and [0063]); 
Extracting, using the computer, a plurality of surface curves from the sagittal image (at least [0033]-[0039]); 
creating, using the computer, a plurality of back surface curves from the plurality of surface curves (at least [0033]-[0039]); 
generating a back lens surface from the plurality of back surface curves  (at least [0033]-[0039]).
Gemoules does not disclose capturing a plurality of images.
However, Bishop teaches a method of performing a topological measurement of an eye for designing a scleral lens (Abst.) using a plurality of images (Claim 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Gemoules to include a plurality of images as taught by Bishop motivated by improving measurement accuracy.
Modified Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose sending the sagittal image, using the network, from the camera to the computer.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Gemoules discloses generating a front surface, but does not explicitly disclose 
creating a plurality of front surface curves from the plurality of back surface curves; and generating a front lens surface from the plurality of front surface curves.

generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify modified Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 34, modified Gemoules discloses wherein said creating a plurality of back surface curves comprises:
 creating a spline curve far each combined sagittal image of the set of combined sagittal images to create a set of spline curves (Col. 5 line 11 - Col. 7 line 14 of Lieberman describes the method of imaging the eye to create splines curves); and 
converting each spline curve to a back surface curve to create the plurality of back surface curves (Col. 8 line 15-39 of Lieberman describes fitting the lens to the spline curves).

Regarding claim 52, Gemoules discloses a method of designing a scleral contact lens comprising: 
a device for capturing a sagittal image of the anterior surface of an eye (500 and [0063]); 
a computer program for extracting a plurality of surface curves from the sagittal image (at least [0033]-[0039]); 
a computer program for creating a plurality of back surface curves from the plurality of surface curves (at least [0033]-[0039]); 
a computer program for a computer program for generating a back lens surface from the plurality of back surface curves  (at least [0033]-[0039]).
Gemoules does not disclose capturing a plurality of images.
However, Bishop teaches a method of performing a topological measurement of an eye for designing a scleral lens (Abst.) using a plurality of images (Claim 1).

Modified Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose sending the sagittal image, using the network, from the camera to the computer.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Gemoules discloses generating a front surface, but does not explicitly disclose 
a computer program for creating a plurality of front surface curves from the plurality of back surface curves; and a computer program for generating a front lens surface from the plurality of front surface curves.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify modified Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 53, modified Gemoules discloses wherein a computer program is used to create a set of combined sagittal images from the plurality of sagittal images (Claim 1 of Bishop).

Regarding claim 54, modified Gemoules discloses wherein the computer program for creating a plurality of back surface curves comprises:

a computer program for converting each spline curve to a back surface curve to create the plurality of back surface curves (Col. 8 line 15-39 of Lieberman describes fitting the lens to the spline curves).

Regarding claim 64, Gemoules discloses a method of designing a scleral contact lens comprising: 
receiving a plurality of surface curves generated from a sagittal image of the anterior surface of an eye (at least [0033]-[0039]); 
creating a plurality of back surface curves from the plurality of surface curves (at least [0033]-[0039]); 
generating a back lens surface from the plurality of back surface curves  (at least [0033]-[0039]).
Gemoules does not disclose capturing a plurality of images.
However, Bishop teaches a method of performing a topological measurement of an eye for designing a scleral lens (Abst.) using a plurality of images (Claim 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Gemoules to include a plurality of images as taught by Bishop motivated by improving measurement accuracy.
Modified Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) but does not explicitly disclose receiving the sagittal image of the anterior surface of an eye at a computer over a network.
However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).

Modified Gemoules discloses generating a front surface, but does not explicitly disclose 
creating a plurality of front surface curves from the plurality of back surface curves; and generating a front lens surface from the plurality of front surface curves.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify modified Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Regarding claim 66, Gemoules discloses a method of designing a scleral contact lens comprising: 
a computer program for receiving a plurality of surface curves generated from a sagittal image of the anterior surface of an eye (at least [0033]-[0039]); 
a computer program for creating a plurality of back surface curves from the plurality of surface curves (at least [0033]-[0039]); 
a computer program for
Gemoules does not disclose capturing a plurality of images.
However, Bishop teaches a method of performing a topological measurement of an eye for designing a scleral lens (Abst.) using a plurality of images (Claim 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the method of Gemoules to include a plurality of images as taught by Bishop motivated by improving measurement accuracy.

However, Feldon teaches a method of measuring parts of an eye by use of a camera that sends the images over a network ([0103]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Feldon such that a network connected the camera and computer motivated by improving data transfer efficiency.
Modified Gemoules discloses generating a front surface, but does not explicitly disclose 
a computer program for creating a plurality of front surface curves from the plurality of back surface curves; and a computer program for generating a front lens surface from the plurality of front surface curves.
However, Lieberman teaches an ophthalmic lens having scleral regions (90) comprising the steps of creating a front surface curve from the back surface curve (Col. 9 lines 40-45); and 
generating a front fens surface from the front surface curve  (Col. 9 lines 40-45).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify modified Gemoules to modify the front surface of the lens based at least partially on the rear surface as taught by Lieberman motivated by improving vision correction for a wearer.

Claims 36-41 and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemoules in view of Bishop in view of Feldon in view of Lieberman and further in view of Rosenthal (Evolution of an Ocular Surface Prosthesis, Contact lens Spectrum, Issue December 2009, Perry Rosenthal).

Regarding claim 36, Gemoules discloses wherein the step of generating a back lens surface from the back surface curve further composes the steps of: 
generating a back optical surface (502); 

generating a back haptic surface from the plurality of back haptic surface curves (506).
Modified Gemoules does not disclose generating a back blend surface; and 
combining the back optical surface, the back haptic surface, and the back blend surface to form the back les surface.
However, Rosenthal teaches a scleral ophthalmic contact lens comprising a blend surface (Fig. 5) and a haptic surface on the front and back surfaces of the lens (Fig. 5).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 37, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
receiving a set of back surface points ([0033]); 
generating a back optical surface from the set of back surface points (504); and
trimming the back optical surface ([0047] and [0048]).

Regarding claim 38, modified Gemoules discloses further comprising the step of changing a slope of each back haptic surface curve of the plurality of back haptic surface curves (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Regarding claim 39, modified Gemoules does not disclose wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
generating a front optical surface; 
creating a front haptic surface curve for each the front surface curve of the plurality of front surface curves to create a plurality of front haptic surface curves; 

generating a front blend surface; and 
combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface.
However, Rosenthal teaches a scleral ophthalmic contact lens wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
generating a front optical surface (Fig. 5 of Rosenthal); 
creating a front haptic surface curve for each the front surface curve of the plurality of front surface curves to create a plurality of front haptic surface curves (Fig. 5 of Rosenthal); 
generating a front haptic surface from the plurality of front haptic surface curves (Fig. 5 of Rosenthal); 
generating a front blend surface (Fig. 5 of Rosenthal); and 
combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface (Figs. 4 and 5 of Rosenthal).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 40, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
receiving a set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); 
generating a front optical surface from the set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); and
trimming the back optical surface ([0047] and [0048] of Gemoules).

Regarding claim 41, modified Gemoules discloses further comprising the step of changing a slope of each front haptic surface curve of the plurality of front haptic surface curves (Figs. 3a and 3b of 

Regarding claim 56, modified Gemoules discloses wherein the step of generating a back lens surface from the back surface curve further composes the steps of: 
a computer program for generating a back optical surface (502); 
a computer program for creating a back haptic surface curve for each back surface curve of the plurality of back surface curves to create a plurality of back haptic surface curves (portions that rests on 304); 
a computer program for generating a back haptic surface from the plurality of back haptic surface curves (506).
Modified Gemoules does not disclose software code for generating a back blend surface; and 
a computer program for combining the back optical surface, the back haptic surface, and the back blend surface to form the back les surface.
However, Rosenthal teaches a scleral ophthalmic contact lens comprising a blend surface (Fig. 5) and a haptic surface on the front and back surfaces of the lens (Fig. 5).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 57, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
a computer program for receiving a set of back surface points ([0033]); 
a computer program for generating a back optical surface from the set of back surface points (504); and
a computer program for trimming the back optical surface ([0047] and [0048]).



Regarding claim 59, modified Gemoules does not disclose wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
a computer program for generating a front optical surface; 
a computer program for creating a front haptic surface curve for each the front surface curve of the plurality of front surface curves to create a plurality of front haptic surface curves; 
a computer program for generating a front haptic surface from the plurality of front haptic surface curves; 
a computer program for generating a front blend surface; and 
a computer program for combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface.
However, Rosenthal teaches a scleral ophthalmic contact lens wherein the step of generating a front lens surface from the front surface curve further comprises the steps of: 
a computer program for generating a front optical surface (Fig. 5 of Rosenthal); 
a computer program for creating a front haptic surface curve for each the front surface curve of the plurality of front surface curves to create a plurality of front haptic surface curves (Fig. 5 of Rosenthal); 
a computer program for generating a front haptic surface from the plurality of front haptic surface curves (Fig. 5 of Rosenthal); 
a computer program for generating a front blend surface (Fig. 5 of Rosenthal); and 
a computer program for combining the front optical surface, the front haptic surface, and the front blend surface to form the front lens surface (Figs. 4 and 5 of Rosenthal).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of Gemoules with the blended haptic surface of Rosenthal motivated by improving vision correction (last sentence located in the paragraph under Fig. 5).

Regarding claim 60, modified Gemoules discloses wherein the step of generating a back optical surface further comprises the steps: 
a computer program for receiving a set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); 
a computer program for generating a front optical surface from the set of front surface points (Col. 10 lines 14 to at least line 65 of Lieberman); and
v for trimming the back optical surface ([0047] and [0048] of Gemoules).

Regarding claim 61, modified Gemoules discloses further comprising a computer program for changing a slope of each front haptic surface curve of the plurality of front haptic surface curves (Figs. 3a and 3b of Rosenthal and note that using splines to blend two surfaces adjusts the contour at the junction of each portion and thus the slope).

Claim(s) 42 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemoules et al. (PGPUB 20100123875) in view of Marshall et al. (PGPUB 20080034081).

Regarding claim 42, Gemoules discloses a method of creating a scleral contact lens using a computer connected to a lathe over a network comprising: receiving a front lens surface and a back lens surface at a computer ([0047] and [0048]); 
the computer commanding the lathe to cut the scleral contact lens using the front lens surface and the back lens surface ([0048]).
Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) and that the lathe is computer controlled ([0048], but does not explicitly state that the computer issues a command to the lathe over the network. 
However, Marshall solves a similar problem by issuing commands to a lathe over a network ([0061]).


Regarding claim 62, Gemoules discloses a system for creating a scleral contact lens using a computer connected to a lathe over a network comprising: receiving a front lens surface and a back lens surface at a computer ([0047] and [0048]); 
the computer program for commanding a lathe to cut the scleral contact lens using the front lens surface and the back lens surface ([0048]).
Gemoules states that computer program code may be carried out by the user’s computer or partly on the user’s computer and a remote computer over a network ([0016]) and that the lathe is computer controlled ([0048], but does not explicitly state that the computer issues a command to the lathe over the network. 
However, Marshall solves a similar problem by issuing commands to a lathe over a network ([0061]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Gemoules and Marshall such that the lathe responded to remote commands over a network motivated by improving manufacturing efficiency.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 

Applicant argues with respect to the 101 claims that 43 overcomes the 101 rejection based on “…it requires a device for capturing a sagittal image of the anterior surface of an eye and sending the sagittal image to a computer over a network; extracting a surface curve from the sagittal image, creating a back surface curve from the surface curve, generating a back lens surface from the back surface curve, creating a front surface curve from the back surface curve, and generating a front lens surface from the front surface curve.” The act of “capturing an image” is not described to be performed by any particular In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Applicant relies on the manipulation of the image data as sufficient evidence of more than the judicial exception, the office respectfully disagrees. The mere manipulation of data through mathematical functions is an abstract idea: 
iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721. 2106.04(a)(2) I. A.
	All of the steps are described using a computer program without making it explicit that a lens is manufactured. “Generating a front lens surface”, for example, does not appear to be significantly more than using math to change data on a computer. The MPEP provides some guidance as to whether a claim provides “significantly more” in the case of 101. 2106.05 A provides a list of limitations the courts have agreed are a judicial exception and limitations the courts have argued do not. With respect to the current action, the most relevant examples appear to be:

iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
and
‘ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

With respect to iv of the first set, the applicant does not explicitly manufacture a lens in the claims rejected over 101. Rather, all of the steps appear to be performed on a computer without the explicit step of manufacture. With respect to ii of the second set, the applicant appears to be designing a lens using computer from an image. Based on the prior art in the above rejection, this appears to be a conventional activity. With respect to iii of the second set, gathering data of an eye or gathering stored data of an 
Finally, applicant amended the claims to include a computer and/or camera, but merely having an additional physical element is not relevant to the consideration:
The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101 terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).

Therefore, the office is not persuaded by applicant’s arguments that the claims are patent eligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872